Citation Nr: 1708441	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-29 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected left knee replacement.

2.  Entitlement to a compensable rating for surgical scars of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1986.  These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    


REMAND

Additional development is needed before a decision can be reached in this case.  The Veteran claims that service connection is warranted for his diagnosed left shoulder disability due to injuries he sustained from multiple falls caused by his service-connected left knee.  As noted in the June 2015 remand, the medical evidence includes an April 2011 VA examiner's opinion that the Veteran's left shoulder disability was not caused by falls related to his left knee disability based, at least in part, on the absence of evidence showing treatment for a left shoulder injury resulting from a fall.  However, additional medical evidence was obtained subsequent to this opinion, which includes the Veteran's November 2004 report, made prior to his filing the present claim, of having dislocated his shoulder after sustaining falls due to his left knee.  The medical evidence also now includes a February 2015 opinion from the Veteran's VA treating physician who stated that the Veteran's shoulder disability should be service connected because it was precipitated by injury to his left knee and falls; the physician did not provide any rationale to support this opinion.  As neither medical opinion reflects consideration of all of the evidence pertinent to the claim, coupled with the fact that the February 2015 opinion is not supported by adequate rationale, a remand is needed in order to afford the Veteran another examination and obtain an etiological opinion for this claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (finding that when the medical evidence of record is insufficient, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions). 

Finally, in a September 2015 rating decision, the RO denied the Veteran's claim for a compensable rating for surgical scars of the left knee.  The Veteran filed a notice of disagreement as to the denial of this claim in September 2016.  The RO has not provided the Veteran with a statement of the case in response to the notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain all outstanding VA treatment records pertinent to the claims.  

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completion of all necessary records development, the Veteran must be afforded a VA examination with an examiner with appropriate expertise to determine whether a left shoulder disorder is related to a service-connected disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on the clinical examination, a detailed review of the evidence of record, and with consideration of the statements made by the Veteran, the examiner must opine as to whether any currently or previously diagnosed left shoulder disorder was caused or aggravated by the Veteran's service-connected left knee disability.  In providing the requested opinion, the examiner must discuss and reconcile any conflicting medical opinion or evidence of record.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, and that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the left shoulder claim must be re-adjudicated, with consideration of all evidence associated with the record since the November 2016 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

6.  Thereafter, the Veteran and his representative must be provided with a statement of the case for the issue of entitlement to a compensable rating for surgical scars of the left knee.  If the Veteran perfects the appeal, the RO must ensure that all indicated development is completed before the issue is certified for appellate consideration.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

